PER CURIAM
(Regla 50)
El 5 de julio de 2002 la parte peticionaria, el Sr. Mario Pérez Santos, mediante presentación de un auto de certio-rari, nos solicita que revisemos la sentencia dictada por el Tribunal de Circuito de Apelaciones de 30 de abril de 2002. Mediante ésta, dicho foro se declaró sin jurisdicción para considerar una resolución de la Comisión de Relaciones del Trabajo del Servicio Público.
Una vez examinado el recurso ante nos, así como su apéndice, expedimos el auto y procedemos a resolver sin trámite ulterior con la autoridad que nos confiere la Regla 50 del Reglamento de este Tribunal.
HH
El 12 de noviembre de 1999, el Prof. Mario Pérez Santos solicitó por escrito al Secretario de Educación su interés de no estar afiliado a la Federación de Maestros, organización debidamente certificada como representante exclusivo en el Departamento de Educación (en adelante Departa-mento). El peticionario pertenece a la Unidad Apropiada de Maestros, que bajo la Ley Núm. 45 de 25 de febrero de 1998, según enmendada, 3 L.P.R.A. see. 1451 et seq., cubre el Convenio Colectivo otorgado entre la Federación de Maestros y el Departamento.
El 29 de enero de 2002 el Departamento, mediante co-*184municación escrita, destituyó al peticionario de empleo y sueldo de su puesto como maestro de Educación Comercial de la Escuela Gabriela Mistral del Distrito Escolar de San Juan III, y le canceló todos los certificados docentes poseí-dos para ejercer como maestro o en cualquier otra función docente en el Sistema de Educación Pública y en las escue-las privadas de Puerto Rico. En esa comunicación, el De-partamento apercibió al maestro que tenía un término de treinta días, contados a partir del recibo de ésta, para so-licitar una vista con el fin de ventilar los cargos en su contra ante un árbitro de la Comisión de Relaciones del Tra-bajo del Servicio Público (en adelante Comisión).
El 13 de febrero de 2002, el peticionario, por conducto de su representación legal, solicitó mediante carta certificada con acuse de recibo un señalamiento para la vista junto al formulario de Solicitud de Arbitraje de Quejas y Agravios de la Comisión.
El 8 de marzo de 2002, la Comisión desestimó tal solici-tud al aducir que por disposición expresa de la See. 701 del Reglamento de la Comisión, la solicitud se puede iniciar únicamente por acuerdo de las partes en un convenio co-lectivo o una de las partes en tal convenio.
Inconforme, el peticionario acudió al Tribunal de Cir-cuito de Apelaciones. Ese tribunal, mediante la resolución objeto de este recurso, concluyó que no tiene jurisdicción para revisar una orden o resolución final de la Comisión o de un laudo mediante el cual se adjudique un impasse en una negociación, y que tal autoridad corresponde al Tribunal de Primera Instancia.
Finamente, el peticionario acude ante nos al señalar que:

ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL NEGARSE A EXPEDIR EL AUTO DE REVISIÓN Y AL DECLARARSE SIN JURISDICCIÓN PARA REVISAR LA RESOLUCIÓN DE LA COMISIÓN DE RELACIONES DEL TRABAJO DEL SERVICIO P[Ú]BLICO LA CUAL VIO-
*185
LENTA EL DEBIDO PROCESO DE LEY DEL APELANTE AL NEGARLE ACCESO A LA COMISIÓN.

h-i h — 4
La Exposición de Motivos de la Ley Núm. 45, supra, Ley de Relaciones del Trabajo para el Servicio Público de Puerto Rico, según enmendada, claramente señala que su aprobación obedeció al objetivo de “conferirle a los empleados públicos en las agencias tradicionales del gobierno central, a quienes no aplica la Ley de Relaciones del Trabajo de Puerto Rico, el derecho a organizarse para negociar sus condiciones de trabajo dentro de los parámetros que se establecen en esta Ley”. 1998 Leyes de Puerto Rico 143, 148.
La Ley Núm. 96 de 7 de agosto de 2001, que enmendó la Ley Núm. 45, supra,(1) añadió a esta última un Art. 17, Sec. 17.1, que expresa:
Aquellos empleados que formen parte de una unidad apro-piada para fines de negociación colectiva debidamente certifi-cada por la Comisión, que opten por no afiliarse ni ser repre-sentados por la organización obrera debidamente certificada, podrán solicitar ser excluidos de la misma mediante presenta-ción de una notificación al efecto al jefe de la Agencia, con copia al representante exclusivo, dentro de los treinta (30) días siguientes a la notificación de la certificación del repre-sentante exclusivo. 2001 (Parte 1) Leyes de Puerto Rico 403, 416.
*186Sin embargo, los miembros de la Unidad Apropiada que opten por no afiliarse, están sujetos a las disposiciones del convenio colectivo en cuanto a los procedimientos de que-jas, agravios y arbitraje. Art. 17, Sec. 17.2 de la Ley Núm. 96, supra(2)
El Convenio Colectivo adoptado por la Federación de Maestros y el Departamento el 3 de febrero de 2000 establece:
Todas las controversias, disputas, quejas, querellas y recla-maciones basadas en la aplicación e interpretación de las dis-posiciones de este convenio serán de competencia de los orga-nismos y funcionarios creados y designados en este Artículo y de los organismos creados por la Ley número 45 de 25 de fe-brero de 1998, Título 3 LPRASec. 1451 y siguientes, conocida como Ley de Relaciones del Trabajo para el Servicio Público. Sec. 10.01 del Convenio Colectivo.
La Sec. 10.10 expresa, en lo pertinente a este caso, lo siguiente:
Todo empleado, personalmente o a través del Sindicato, ten-drá treinta (30) días a partir del recibo de la notificación de la formulación de cargos, para solicitar la celebración de una vista para la ventilación de los mismos ante un Árbitro de la Comisión de Relaciones del Trabajo del Servicio Público creada por la Ley núm. 45, supra. (Enfasis suplido.)
Este fue el curso procesal seguido por el peticionario; sin embargo, la Comisión se negó a procesar la solicitud de arbitraje en virtud del Art. 701 del Reglamento de la Comisión, que en lo pertinente dispone:
*187A. Las solicitudes de arbitraje de quejas y agravios se podrán iniciar únicamente de las dos siguientes formas:
1. por acuerdo de ambas partes a un convenio colectivo;
2. o a solicitud de una de las partes que suscribió un conve-nio colectivo.
La Ley Núm. 45, supra, creó la Comisión, a la cual le otorgó poderes cuasi legislativos y cuasi judiciales con el único fin de implementar sus propósitos. Un reglamento promulgado por un ente administrativo no puede estar en conflicto con la ley habilitadora. Franco v. Depto. de Educación, 148 D.P.R. 703 (1999).
La función de los tribunales generalmente ha de ir dirigida a evaluar: (1) si la actuación administrativa está autorizada por la ley; (2) si se delegó poder de reglamentación; (3) si la reglamentación promulgada está dentro de los amplios pode-res delegados; (4) si al aprobarse el reglamento se cumplió con las normas procesales de la ley orgánica y de las leyes espe-ciales, y (5) si la reglamentación es arbitraria o caprichosa. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987).
Los tribunales no deben perder de perspectiva que “un reglamento promulgado para implantar la ejecución de una ley puede complementarla, pero no estar en conflicto con ésta ...”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980). De lo contrario, la disposición reglamentaria tiene que ceder ante el mandato legislativo. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983). Véanse: A.P.I.A.U., Inc. v. Srio. de Hacienda, 100 D.P.R. 173, 179 (1971); Rosario Mercado v. San Juan Racing Assn., Inc., 94 D.P.R. 634, 642 (1967). “La preocupación evidenciada por esta norma va encaminada a examinar la cuestión sustantiva de si la regla está de acuerdo con las disposiciones estatutarias bajo las cuales se promulgó.” Carrero v. Depto. de Educación, 141 D.P.R. 830, 837 (1996).
Los reglamentos promulgados por una agencia, para que sean válidos, además de encontrarse en los límites legales, no pueden adolecer de otro vicio como contener *188reglas caprichosas y arbitrarias. Carrero v. Deptó. de Edu-cación, supra, págs. 837-838. Las agencias no tienen facul-tad para adoptar reglamentación que imponga requisitos adicionales a aquellos establecidos por los estatutos que rigen la revisión de la agencia. Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993); Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992).
Así, pues, las agencias administrativas no pueden promul-gar reglas caprichosas y arbitrarias. Las reglas deben ser razonables. Los tribunales deben determinar si existe una re-lación o conexión racional entre una regla o reglamento y el estatuto que autoriza su creación. El ataque contra la regla-mentación será exitoso si se demuestra que las normas son arbitrarias por descansar en motivos desvinculados del propó-sito de la reglamentación. Franco v. Depto. de Educación, supra, pág. 712.
Además, reiteradamente hemos afirmado que las reglas procesales no tienen vida propia, sino que existen para hacer viable la consecución del derecho sustantivo de las partes. Mun. de Arecibo v. Almac. Yakima, 154 D.P.R. 217 (2001); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986).(3)
El Art. 701 del Reglamento Núm. 6385 se encuentra en franca contradicción con la ley que permitió su promulgación al impedir que un empleado no afiliado acceda a los mecanismos de quejas, querellas y arbitraje que tanto la Ley Núm. 45, supra, y el Convenio Colectivo promueven.
La actuación de la Comisión, al ampararse en una norma procesal, arbitraria y caprichosa, para denegar el acceso al procedimiento de arbitraje que está obligada a brindar, tiene el indeseado efecto de restringir su uso sólo a *189aquellos empleados afiliados y representados por la Fede-ración de Maestros, penalizando a aquellos que ejercieron su derecho consagrado en la Ley Núm. 45, supra.
Como ya mencionamos, la Ley Núm. 45, supra, explíci-tamente señala que el procedimiento para la resolución de querellas establecido en el Convenio Colectivo incluye a todos los miembros de la Unidad Apropiada, aun a aquellos que opten por su derecho de no afiliarse. Por ello, entende-mos que la Comisión es el foro con jurisdicción para venti-lar la formulación de cargos contra el peticionario.
También actúo erróneamente el Tribunal de Circuito de Apelaciones al declararse sin jurisdicción para revisar la resolución final de la Comisión, cuando el Art. 10, Sec. 10.1 de la Ley Núm. 45, supra, específicamente y en lo pertinente, expresa:(4)
El Tribunal de Circuito de Apelaciones, a solicitud de parte, tendrá jurisdicción para entender discrecionalmente en los re-cursos de revisión de órdenes y resoluciones finales de la Co-misión según los términos que dispone las sees. 2101 et seq. de este título, conocidas como “Ley de Procedimiento Administra-tivo Uniforme”. Los recursos de revisión serán competencia de los Paneles de la Región Judicial de San Juan. (Énfasis suplido.) 3 L.P.R.A. sec. 1452d.
La competencia del Tribunal de Primera Instancia en cuanto a la Ley Núm. 45, supra, está definida en ella y se refiere, en síntesis, a poner en vigor las órdenes y resolu-ciones finales de la Comisión. 3 L.P.R.A. sec. 1452e.
Por los fundamentos vertidos en esta opinión, se dictará una sentencia que revoca la resolución del Tribunal Cir-cuito de Apelaciones por éste estar dotado plenamente de autoridad jurisdiccional para revisar las decisiones finales de la Comisión. Además, en virtud del principio de econo-mía procesal, se revocará la resolución de la Comisión a los efectos de reconocerle al peticionario el derecho al procedi-*190miento de arbitraje establecido en el Convenio Colectivo. Se devolverá este asunto a la Comisión para que proceda de conformidad con lo aquí resuelto respecto a la solicitud de arbitraje del señor Pérez Santos a celebrar la vista corres-pondiente para dilucidar los cargos en su contra.

 El anterior Art. 4, Sec. 4.2 de la Ley Núm. 45 de 25 de febrero de 1998 (4 L.P.R.A. ant. sec. 1451c), disponía:
“Aquellos empleados que formen parte de una unidad apropiada para fines de negociación colectiva debidamente certificada por la Comisión, que no interesen afi-liarse ni ser representados por la organización obrera debidamente certificada, po-drán solicitar ser excluidos de la misma. Este derecho no aplicará una vez sean miembros de la organización obrera. Estos empleados no pagarán cargos por servi-cios a la organización obrera. Los empleados no afiliados a la organización obrera observarán las disposiciones del convenio colectivo en cuanto a los procedimientos para ventilar quejas, agravios y arbitraje; y les serán aplicables para su beneficio las disposiciones del convenio colectivo en lo que respecta a salarios, beneficios margi-nales y términos y condiciones de empleo. El taller cerrado y el taller unionado estarán prohibidos.”


 “(a) Toda controversia surgida al amparo de un convenio colectivo negociado entre las partes, será dirimida a través de los mecanismos pactados en el convenio colectivo para el ajuste de quejas y agravios.
“(b) Todo convenio entre el representante exclusivo y la agencia deberá incluir procedimientos para resoluciones de quejas y agravios, incluyendo el arbitraje, que pueda surgir durante la vigencia de un convenio, incluyendo controversias sobre la aplicación e interpretación de sus cláusulas.
“(c) Las partes vendrán obligadas a acogerse al servicio de arbitraje provisto por la Comisión de Relaciones del Trabajo en el sector público.” Art. 8 de la Ley Núm. 45, supra, 3 L.P.R.A. see. 1452.


 “En ocasiones, en nuestro afán de hacer valer las reglas, las aplicamos lite-ralmente y perdemos de vista que las normas procesales no tienen vida propia. Estas sólo existen para hacer viable la determinación de los derechos sustantivos de las partes y la resolución de forma pacífica de las controversias.” M & R Dev., S.E. v. Bco. Gub. Fom., 153 D.P.R. 596, 599-600 (2001), opinión de conformidad del Juez Asociado Señor Fuster Berlingeri.


 Además, véase el Art. 9, Sec. 9.3(j) de la Ley Núm. 45, supra, 3 L.P.R.A. sec. 1452c.